          Case 4:21-cv-00698-LPR Document 6 Filed 08/17/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

ELBERT BRYCE CUMMINGS, JR.                                                              PLAINTIFF
ADC #104497

v.                               Case No: 4:21-CV-00698-LPR

MARK DERRICK                                                                          DEFENDANT

                                           JUDGMENT

       Pursuant to the order filed on this date, it is considered, ordered, and adjudged that plaintiff

Elbert Bryce Cummings, Jr.’s complaint is dismissed without prejudice. The Court certifies

pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from the order and

judgment dismissing this action is considered frivolous and not in good faith.

       So adjudged this 17th day of August, 2021.




                                                      ________________________________
                                                      LEE P. RUDOFSKY
                                                      UNITED STATES DISTRICT JUDGE
